Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of species of Categories A-E in the reply filed on 4/8/2022 is acknowledged.
Claims 357-358, 361-366, 385-394, 397-400, 409-416 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/8/2022.
Applicant primarily argues:
“Applicant respectfully submits that Misra does not disclose that thiourea improved recovery of copper from chalcopyrite. Referring the Examiner to the statement below Table 1 that “(a)ddition of thiosulfate and thiourea did not enhance copper recovery,” Applicant emphasizes that Misra unequivocally states that thiourea is not responsible for enhancing copper recovery. Applicant submits that the inventors of Misra would not have included such an unequivocal statement about the utility of thiourea if they did not intend for it to clarify the conclusions that a person of ordinary skill in the art is to make from Table 1. It is only with hindsight in view of the presently disclosed invention that a person of ordinary skill in the art would disregard the explicit teaching of Misra that thiourea does not enhance copper recovery.”
Remarks, pg. 5
The Examiner respectfully traverses as follows:
Firstly, according to claim 347, the thicarbonyl functional group need not be included to increase the recovery of the copper in the sulfide ore, merely be included in the acidic solution.
Secondly, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I. Even though the thiourea did not enhance the copper recovery, Misra still included it in the acidic solution. 

Applicant also argues:
“Regardless, Applicant further emphasizes that the experiments reported in Table 1 of Misra pertain exclusively to ferric chloride leaches, i.e., where a ferric chloride solution is used as the lixiviant. Assuming arguendo that thiourea improved copper recovery from chalcopyrite in these experiments, Applicant submits that a ferric chloride leach is not an acidic leach as recited in the present claims and does not result in the same reaction products as the presently claimed uses and methods.
In particular, the presently claimed invention features the extraction of base metal ions, e.g., copper ions, from base metal sulfides. Misra, on the other hand, features the production of copper chloride compounds and not copper ions.”
Remarks, pg. 5
The Examiner respectfully traverses as follows:
Misra expressly teaches that the solution contains H2SO4, i.e., sulfuric acid, which would indicate that the copper in the sulfide ores would inherently produce copper ions due to the nature of the sulfuric acid leaches. 

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive, and the restriction requirement is being maintained. 

	Information Disclosure Statement
The information disclosure statement filed 1/5/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because two non-patent literature references were not included, namely, Garcia et al., “Growth of Thiobacillus Ferrooxidans on Solid Medium: Effects of Some Surface-Active Agents on Colony Formation” and Hiroyoshi et al. “Enhancement in Bacterial Leaching of Chalcopyrite by Polyoxyethylene Sorbitan Monolaurate Addition”.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing elements will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 347 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific base metal ions, specific base metal sulfides, and specific halide ions, does not reasonably provide enablement for all base metal ions, all base metal sulfides, and all halide ions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The broadest reasonable interpretation of claim 347 encompasses many different types of base metal ions and base metal sulfides which are also able to be mixed with any of the halide ions. The specification discloses sufficient information for one of ordinary skill in the art to use a specific base metal sulfide to recover a specific base metal ion using a specific halide ion in the acidic solution. However, the specification does not provide direction on how to use those base metal sulfides not listed to recover other base metal ions using fluorine ions or astatine ions. At the time of filing, the state of the art was such that one of ordinary skill in the art would know that a limited number of base metal sulfides are able to be used to recover a limited number of elements using a specific halide ion. Thus, the disclosed base metal sulfide, base metal ions, and halide ions, do not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 347.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 347-356, 359-360, 367-384, 395-396, 401, and 403-408 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe (US 8163063 B2, hereinafter “Manabe”) in view of Schulze (US 4561947, hereinafter “Schulze”).

Regarding claims 347-351, 353-356, 359-360, 367-384, 395-396, 401, and 403-408, Manabe teaches a method of leaching copper sulfide ore by using a halide, where a leaching solution containing sulfuric acid, iodide ions and ferric (III) ions are contained (Manabe, Column 2, lines 30-36). Manabe also teaches that the leaching solution may further contain a water-soluble ligand including chloride ions (Manabe, Column 2, lines 52-56). The copper sulfide ore of Manabe includes a chalcopyrite ore with a base metal of copper and breaks down into the elements of formula 3 CuFeS2 + 4Fe3+ [Wingdings font/0xE0] Cu2+ + 5Fe2+ +2S (Manabe, Column 1, lines 5-10 and Column 3, line 49). 
Moreover, Manabe teaches Example 1 in which 3g of chalcopyrite concentrate was mixed with 300mL of a leaching solution that has been adjusted to a pH of 1.8 with sulfuric acid, at an ordinary temperature for leaching copper, where the leaching solution can contain 0mg/L of potassium iodide, ferric sulfate (III), having 18g/L of Fe3+ concentration, and sodium chloride, having 10g/L Cl- concentration (Manabe, Column 5, lines 5-30). Manabe also teaches that hydrometallurgy processes involving a sulfuric acid solution as a leaching solution on a copper ore to recover copper from the ore may include any type of leaching operation including a heap or dump leach where copper is leached into sulfuric acid by sprinkling sulfuric acid over ore heaps and are carried out a ordinary temperature that does not require heating (Manabe, Column 3, lines 27-35). 
The copper leaching method to obtain Cu2+ ions from a chalcopyrite concentrate of Manabe corresponds to a method of recovering at least one base metal ion from a material comprising at least one base metal sulfide of claim 347, wherein the at least one base metal comprises copper and the at least one base metal sulfide comprises chalcopyrite of claim 384, and wherein the material is a concentrate of the at least one base metal sulfide of claim 368 of the present invention. The acidic leaching solution having a water-soluble ligand including sodium chloride of Manabe corresponds to contacting the material with an acidic solution comprising halide ions of claim 347 and wherein the halide ions comprise chloride ions of claim 405 of the present invention. 
The use of the ferric sulfate (III) in the leaching solution of Manabe corresponds to wherein the acidic solution further comprises at least one oxidizing agent of claim 348, wherein the at least one oxidizing agent comprises a source of ferric ions of claim 350, wherein the source of ferric ions comprises ferric sulfate of claim 351, wherein the acidic solution comprises a ferric sulfate solution of claim 353,  wherein the acidic solution comprises a sulfate solution of claim 354, wherein the acidic solution comprises a ferric solution of claim 355, and wherein the acidic solution comprises a ferric media of claim 356 of the present invention. 
The chalcopyrite ore of Manabe corresponds to wherein the material is an ore of claim 367 of the present invention. The concentration of chloride ions being 10 g/L of Manabe falls within the ranges of claims 406 (1-200g/L), 407 (1-60 g/L), and 408 (1-20 g/L) of the present invention. The heap leach of Manabe corresponds to wherein the method comprises a leach of claim 395 and wherein the leach comprises a percolation leach of claim 396 of the present invention. Leaching at ordinary temperature without requiring further heating of Manabe corresponds to wherein the leach comprises a temperature between 0°C and 80°C of claim 401 of the present invention.  The recovery of copper from the leaching solution of Manabe corresponds to produce a pregnant solution comprising the at least one base metal ion and recovering the at least one base metal ion from the pregnant solution of claim 347 of the present invention. 


However, Manabe does not explicitly disclose a reagent having a thiocarbonyl functional group, wherein the thiocarbonyl functional group of the reagent has a sulfur that bears a partial negative charge, bears a negative electrostatic potential surface, and has an empty π*- antibonding orbital as its lowest unoccupied molecular orbital, wherein the reagent is thiourea (Tu), wherein the concentration of the reagent in the acidic solution is in the range of 0.002 mM to 100 mM, wherein the reagent does not complex/ precipitate with the base metal ions, wherein the concentration of the reagent in the acidic solution is sufficient to increase the rate of the at least one base metal ion recovery relative to an acidic solution that does not comprise the reagent, or further comprising maintaining the operating potential of the acidic solution above 500 mV vs Ag/AgCl.


With respect to the difference, Schulze teaches a method for the hydrometallurgical recovery of noble metals by treatment with thiourea in an aqueous acidic medium (Schulze, Abstract). Schulze also teaches that the thiourea can have a concentration of less than 20 g/L in the acidic solution (Schulze, Column 3, Table 1). 
As Schulze expressly teaches the use of thiourea is especially preferred since the noble metals are brought into the solution especially quickly in the form of complexes and can be used with metal compounds of ores containing copper, especially in the form of their sulfides (Schulze, Column 2, lines 8-13 and 20-24). Schulze also teaches that the greatest dissolving speeds for the metals are achieved in the case of a redox potential of 250-600 mV, measured against an Ag/AgCl electrode (Schulze, Column 4, lines 64-67).
Manabe and Schulze are analogous art as they are both drawn to methods of recovering metals from a copper sulfide ore (Manabe, Abstract; Schulze, Abstract).
In light of the motivation to include thiourea in the acidic solution for the recovery of metals as taught in Schulze above, it therefore would have been obvious to one of ordinary skill in the art to add thiourea to the acidic solution of Manabe in order to quickly form of complexes of the noble metals included in copper sulfide ores (Schulze, Column 2, lines 8-13), and thereby arrive at the present invention. 
The concentration of less than 20 g/L of thiourea in the acidic solution of Schulze encompasses the ranges of claims 369-383 of the present invention, i.e., 0.002-100mM = 0.00015-7.612 g/L, assuming that the molecular mass of thiourea is 76.12g/mol. The redox potential of 250-600 mV of Schulze overlaps with the range of claim 403 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). The use of thiourea in Schulze corresponds to a reagent having a thiocarbonyl functional group of claim 347 and wherein the reagent is thiourea (Tu) of claim 360 of the present invention. 

Given that the thiourea of Manabe in view of Schulze is substantially identical to the reagent having a thiocarbonyl functional group, i.e., thiourea, as used in the present invention, as set forth above, it is clear that the thiourea of Manabe in view of Schulze would intrinsically have wherein the thiocarbonyl functional group of the reagent has a sulfur that bears a partial negative charge, bears a negative electrostatic potential surface, and has an empty π*- antibonding orbital as its lowest unoccupied molecular orbital as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

Given that the concentration of the thiourea in the acidic solution of Schulze is sufficient to quickly form complexes of the noble metals in the copper sulfide ore, it would have been obvious to one of ordinary skill in the art that the concentration would also be sufficient to increase the rate of the at least one base metal ion recovery relative to a solution without the thiourea (claim 349) and also that since the thiourea has complexed with the noble metals, the thiourea would not also complex with the at least one base metal ion (claim 404) because the thiourea removes the noble metals while leaving the base metals for further recovery. 

	

Regarding claim 352, Manabe also teaches that the ferric (III) ions that can be used are those obtained by oxidizing a raffinate with the use of iron-oxidizing bacteria or by means of pH control or aeration (Manabe, Column 4, lines 38-43). The use of iron-oxidizing bacteria to produce the ferric (III) ions of Manabe corresponds to wherein the source of ferric ions comprises ferric ions generated at least in part by bacteria of claim 352 of the present invention. 




Claim 402 is rejected under 35 U.S.C. 103 as being unpatentable over Manabe (US 8163063 B2, hereinafter “Manabe”) in view of Schulze (US 4561947, hereinafter “Schulze”) as applied to claim 347 above, and further in view of Hatano et al. (US 9290827 B2, hereinafter “Hatano”).
Regarding claim 402, while Manabe in view of Schulze teaches that copper is leached from a copper sulfide ore (Manabe, Abstract), Manabe and Schulze do not explicitly disclose wherein recovering the at least one metal from the pregnant solution comprises solvent extraction and electrowinning.

With respect to the difference, Hatano teaches a method of leaching copper from a sulfide ore, where the leachate obtained by the process contains a large amount of copper component, so that copper may be recovered from the leachate by means of solvent extraction, ion exchange, displacement deposition, and electrowinning (Hatano, Column 6, lines 62-67).
As Hatano expressly teaches, the recovery process including solvent extraction and electrowinning can recover copper ions from the leachate solution (Hatano, Column 6, line 62-Column 7, line 7).
Manabe, Schulze, and Hatano are analogous art as they are all drawn to methods of recovering metals from a copper sulfide ore (Manabe, Abstract; Schulze, Abstract; Hatano, Column 6, lines 62-67).
In light of the motivation to use solvent extraction and electrowinning to recover copper ions from the leachate solution of Hatano, it therefore would have been obvious to one of ordinary skill in the art to use solvent extraction and electrowinning to recover the copper ions from the leachate solution of Manabe in view of Schulze, and thereby arrive at the present invention. 



Claim 417 is rejected under 35 U.S.C. 103 as being unpatentable over Manabe (US 8163063 B2, hereinafter “Manabe”) in view of Schulze (US 4561947, hereinafter “Schulze”) as applied to claim 347 above, and further in view of Elsayed A. Oraby, Gold Leaching in Thiosulfate Solutions and Its Environmental Effects Compared with Cyanide, Thesis from Curtin University of Technology (2009) (hereinafter “Oraby”).
Regarding claim 417, while Manabe in view of Schulze teaches using thiourea in the recovery of noble metals (Schulze, Abstract), Manabe and Schulze do not explicitly disclose that the reagent is ethylene thiourea.
With respect to the difference, Oraby teaches leaching gold from ores, including copper sulfide ores and chalcopyrite, using an alternative to cyanide including thiourea and ethylene thiourea (Oraby, pg. 3-6 and Table 1.2).
As Oraby expressly teaches, the alternatives are used to replace cyanide in order to decrease the environmental impacts while maintaining the efficiency and degradability of the leaching reagent (Oraby, pg. 7).
Manabe, Schulze, and Oraby are analogous art as they are all drawn to methods of recovering metals from a copper sulfide ore (Manabe, Abstract; Schulze, Abstract; Oraby, Abstract).
In light of the disclosure of Oraby of the equivalence and interchangeability of using a reagent, including thiourea, as disclosed in Schulze (Schulze, Abstract), with a reagent, including ethylene thiourea as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use ethylene thiourea as the reagent in Schulze, in order to decrease the environmental impacts while maintaining the efficiency and degradability of the leaching reagent (Oraby, pg. 7), and thereby arrive claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738